CRanch, C. J.,
suggested that Patterson could not be considered as the acceptor, because he promiséd to' pay only to the order of Shreve in his individual character; and Shreve’s order was not made in that character, but as agent of Porter.
Mr. Marbury then abandoned the count upon the note, and relied upon the count for goods sold and delivered to the defendant, and gave evidence that Commodore Porter was owner of the Union Steamboat; that Shreve was his agent for the management of that boat, which plied as> a passenger boat between Georgetown and Alexandria ; and that the plaintiff furnished articles for the use of the boat.
Verdict for the plaintiff, $49.23.